NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Rinsma (US 6,311,807) is considered to be the closest prior art of record.  
Rinsma discloses an electromechanical brake apparatus (see Abstract, FIGS. 1-3), comprising: a housing (29) supporting an inboard brake pad (11) and an oppositely facing outboard brake pad (12) for selective frictional contact with a rotor interposed longitudinally therebetween (see col. 4, lines 30-34), the housing including a mechanism cavity (see FIG. 1, cavity houses components (18, 20, 22)) located longitudinally between the inboard pad (11) and a motor (3) having a motor output shaft (6); an adjuster ramp assembly (10) indirectly receiving torque from the motor (see col. 4, lines 45-61); a spindle (15) for selectively moving the inboard brake pad longitudinally (see col. 4, lines 45-61), the spindle being operatively connected with the adjuster ramp assembly to indirectly receive torque from the motor therethrough (see FIG. 1; col. 4, lines 45-61), the spindle and adjuster ramp assembly being located substantially within the mechanism cavity (see FIG. 1); and a leading ramp assembly (18, 19) configured to transmit applied torque from the motor to the adjuster ramp assembly (see col. 4, lines 25-34), the leading ramp assembly receiving torque from the motor via the motor output shaft (6) (see col. 4, lines 14-34); wherein a predetermined amount and direction of torque is applied to each of the adjuster ramp assembly and the leading ramp assembly to assist with a selected one of (1) service brake application (see col. 4, lines 14-34) and (2) service brake release functions (see col. 4, lines 14-34; see also col. 4, lines 51, “rest position,” implying return to initial position prior to brake actuation), the electromechanical brake apparatus being operative, at different times, for both functions.
Rinsma, however, does not disclose that the leading ramp assembly receives stepped-up torque from the motor via the motor output shaft and a ball thrust bearing at least partially located radially between the motor output shaft and an actuator ramp of the leading ramp assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
July 9, 2022